I bring the Assembly fraternal greetings and very best wishes from His Excellency Mr. Ernest Bai Koroma, President of the Republic of Sierra Leone. President Koroma deeply regrets that he is unable to participate in the seventy- second session of the General Assembly, due to unavoidable circumstances. He has, however, instructed me to deliver the following message.
“I congratulate the President on his assumption of the responsibility for directing the work of the General Assembly at its seventy-second session. I would like to assure him of my personal support and that of my country throughout his tenure. Let me also congratulate and warmly welcome our new Secretary-General, Mr. António Guterres. I commend and thank their predecessors, Mr. Peter Thomson and Mr. Ban Ki-moon, for their leadership and outstanding commitment to advancing our collective aspirations and energy, maintaining global peace and security and achieving sustainable development for all, as well as for their concern regarding climate change.
“In March of 2018, the people of Sierra Leone will go to the polls to elect their new leaders in local Government, parliamentary and judicial elections. A few months from now, my second term in office will come to an end, and I will be graciously handing over power to Sierra Leone’s next democratically elected President. We have had 10 years of working together, 10 years of building and consolidating peace and democracy, of enjoying the atmosphere of a peaceful transfer of power, political party pluralism, a vibrant civil society and a critical media landscape. We are not yet where we want to be as a country, but with the sustained support of the international community, Sierra Leone is not where it was 10 years ago.
“Today, a country that was once regarded as a fragile State is ranked the most peaceful in West Africa and about the fourth most peaceful in Africa. We have raised our economy to become one of the fastest growing in Africa. Even when we were halted and derailed by the Ebola virus outbreak, with the international community’s support, we fought hard, and once again we are registering a positive economic outlook.
“As I look back on those 10 years, as I look back on that long and challenging path we have travelled together, as I prepare to step aside, I do so with a sense of pride, a sense of fulfilment and a sense of satisfaction that we have played our parts in the rebuilding of our nation, in transforming lives and in giving hope to millions of people.
“Let me particularly commend the United Nations for its significant contribution to restoring peace, security, stability and economic reconstruction in my country. I am happy to note that today Sierra Leone is described by the United Nations, through the Peacebuilding Commission, as a proud storehouse of lessons for a seamless transition from war to peace, democracy and stability. Those lessons have provided us with valuable and cost-effective tools for the peaceful settlement of disputes and conflict prevention.
“We have always been more than ready and willing to share those lessons with other countries in a similar plight, especially countries within our small g7+ group of post-conflict countries, which are striving to leave fragility behind and promote resilience. We have already held three highly successful and widely acclaimed peaceful, free and fair democratic elections following the end of the civil conflicts. Those are milestones that significantly demonstrate our exemplary performance in the consolidation of peace and security. The elections to be held will be no different in terms of transparency, fairness or credibility.
“The choice of the theme for this session, ‘Focusing on people: Striving for peace and a decent life for all on a sustainable planet’, is apt and timely in an era of global uncertainties and challenges, including the emergence of new threats that tend to undermine our efforts in the promotion of economic and social advancement of all peoples. For 72 years, through this Organization, we have combined our efforts to prevent a major war and to promote human rights, fundamental freedoms, justice and equal rights for men and women of all races. Yet we are faced with unprecedented global challenges of enormous proportions. The seemingly unending cycles of conflict and violence, the destructive and devastating impacts of climate change, the spread of terrorism and the largest refugee, migration and humanitarian crises in recent history continue to call into question the effectiveness of our present international machinery, as well as our ability to promote sustainable peace and a decent life for all.
“We should therefore generate innovative ideas and credible mechanisms that will bring all conflicts to a peaceful end. We should promote social progress, peace and security, human rights and fundamental freedoms. We must secure better standards of life for humankind. We must remain steadfast in our commitment to building a sustainable planet for present and succeeding generations. This Assembly should, in that regard, reflect on reforms that will reinforce our collective obligation to upholding the purposes and principles on which our Organization was founded.
“The General Assembly has consistently reaffirmed our collective commitment to strengthening the role of mediation in the peaceful settlement of disputes and in conflict prevention and resolution. It is a valuable and cost-effective tool. It is Sierra Leone’s firm belief that we must continue to build on the gains made in our preventive diplomacy efforts, including heightened collaboration with each other and among our regional organizations and actors, making use of experiences that have helped us achieve relative international peace and security.
“In that regard, I am heartened by the powerful impetus of the preferential use of preventive diplomacy and mediation efforts in the maintenance of international peace and security by the United Nations system. The good offices of the Secretary- General, including the early-warning system and the international contact groups, are important instruments in preventing conflicts and must be further strengthened to effectively respond to any crisis situation. The effective utilization of Chapter VI of the Charter therefore remains the best option for the Organization in the prevention and peaceful settlement of disputes.
“Obviously, mediation remains a powerful instrument for the prevention and settlement of armed conflicts and must be utilized to the fullest extent possible. My country has indeed benefited from mediation efforts under the auspices of the United Nations and the Economic Community of West African States. We have learned from experience that for mediation efforts to be fruitful, they must embrace such measures as the timely cessation of hostilities, credible ceasefire agreements and the timely deployment of peacekeeping and observer missions to be able to undertake and supervise the disarmament, demobilization and reintegration of ex-combatants and displaced persons.
“Furthermore, the role of regional organizations in partnership with the United Nations must be further strengthened to ensure a greater response at the regional level in implementing preventive measures such as early-warning mechanisms. Regional organizations are usually better positioned to generate the necessary political will for conflict prevention within their regions.
“The role of the Peacebuilding Commission has been exemplary, and its experience, expertise and knowledge in preventing conflicts from escalating into violence or war, as well as in supporting post- conflict endeavours, should be tapped into. In that regard, we encourage the sharing of the experiences gained and lessons learned through the engagement of the Peacebuilding Commission.
“As I have already stated, since I assumed the leadership of Sierra Leone almost 10 years ago, the country continues to make steady progress, particularly in the priority sectors of infrastructure, human development, agriculture and food security, democracy, international relations, justice, human rights and inclusive governance, as outlined in my medium-term development plan, the Agenda for Change, followed by the Agenda for Prosperity. Those transformative strategies have gone a long way to more visibly repairing and healing the damage and scars resulting from a brutal war, while also charting a path for achieving sustainable socioeconomic development and shared prosperity and, more particularly, for transforming Sierra Leone into a middle-income country by the year 2025.
“Three years ago, in 2014, the unexpected and unprecedented outbreak of the Ebola virus substantially wiped out the social and economic fabric and the gains that Sierra Leone had painstakingly achieved over 10 years of progressive post-conflict reconstruction efforts. Shortly after being recognized as one of the countries with the highest growth rate in the world, our economy plunged very sharply, from record high gross domestic product growth rates of 15.2 per cent and 20.1 per cent, in 2012 and 2013, respectively, to record low rates of 4.6 per cent and -21.7 per cent, in 2014 and 2015, respectively. The epidemic revealed fundamental systemic weaknesses that still remained to be addressed in post-conflict Sierra Leone, especially in the health-care system. The fight to end, eradicate and prevent the recurrence of the Ebola virus was largely won through strong leadership, community ownership and national resilience.
“While we were on the verge of turning the corner in our post-Ebola recovery strides, Sierra Leone was severely hit by torrential rainfall in the early hours of 14 August, leading to flash flooding in several areas of the capital city, as well as the collapse of the hillside of Mount Sugarloaf, overlooking Freetown and its environs, causing widespread devastation. The impact has been penetrating and far-reaching, especially for women and children, who were most affected. More than 500 lives were lost, several people were severely injured and traumatized, more than 600 remain missing, around 7,000 were rendered homeless and physical property and assets worth an estimated $30 million were lost.
“This year’s rainfall is the third in a series of heavy torrential rains with devastating impact, mostly on vulnerable groups in our cities. Such rains displace hundreds of people, destroy farmland, businesses and properties and cost lives.
“While I once again take this opportunity to thank the international community for its support during these moments of grief and need, let me state that such disasters are a stark reminder that climate change is real. They also demonstrate the level of Sierra Leone’s vulnerability to climate change. I therefore reiterate Sierra Leone’s support for the Paris Agreement on Climate Change and urge concerted global efforts in dealing with this immediate, real threat to humankind.
“Under my leadership, Sierra Leone has enhanced political stability by strengthening institutions and laying a basis for good governance by allowing those institutions sufficient leverage and latitude to deliver on their respective statutory mandates. My Government has recorded significant milestones in the areas of gender equality and women’s empowerment, as well as in promoting youth employment and empowerment. We have established a more stable and regulatory environment for investment and wealth generation, which in the medium- and long-term will create employment opportunities for the inclusive socioeconomic development of young people, the disabled and women.
“My Government’s programmes for local Government and decentralization have provided greater space for wider and deeper community participation in our development trajectory. Furthermore, the launch of the Open Government initiative in 2008, followed by our membership of the Open Government Partnership in 2014, has together created an effective platform for transparent governance and citizens’ empowerment, thereby building trust and confidence between my Government and the people. With those developments, Sierra Leone is now on a solid path and will continue to consolidate its transition from war to peace and shore up democratic credentials, inclusive growth and a decent life for all.
“Learning from the Ebola virus outbreak, my Government has responded to the task of building a resilient health system to prevent, detect and respond to any public health threats of similar nature. We have established public-health laboratories nationwide that have full capabilities to test for viral hemorrhagic fevers, including Ebola. The floods and mudslides are pointing us to a greater emphasis on the environment, particularly regarding land management, reforestation, affordable housing, urbanization and upgrading slums.
“While we remain determined to accelerate the positive transformation of Sierra Leone, ensuring that Sierra Leoneans benefit from the dividends of our well-earned peace and democracy, we look forward to more strategic engagement with our partners in effectively implementing the Sustainable Development Goals in Sierra Leone, especially in diversifying our economy, with a focus on agriculture, fisheries, tourism and manufacturing industries, as well as on investment in education and health. Evidence abounds that in those resource-full sectors there is enormous economic potential for public-private sector partnerships and for North-South, South-South and triangular cooperation. We urge our partners to join with us in tapping those potentials.
“As coordinator of the African Union Committee of Ten Heads of State and Government on the United Nations Security Council Reforms, I would like to end my remarks by reiterating Africa’s concern about the slow pace of the reform process. We have heard that concern expressed by the current Chair of the African Union, His Excellency Professor Alpha Condé, President of the Republic of Guinea, as well as by several other Heads of State and Heads of Government.
“Beyond the compelling urge to correct the historical injustice done to Africa, we must thoroughly reflect on the current geopolitical realities that generally compel the reform and modernization of the United Nations system, particularly the Security Council. We must also reflect on the continent’s numerical strength, its growing economic power, its population dynamics and its increasing role in the multilateral system. Against that background, Africa’s demand, as articulated in the Ezulwini Consensus and the Sirte Declaration, is therefore even more legitimate and ought to be redressed and treated on the basis of equity in the global governance system.
“As we look at the work that lies ahead, let us not lose sight of our shared obligation to ensure a peaceful and secure world by resolving our differences, including national and international disputes, through constructive dialogue. We must respect and prioritize strengthening the existing mediation mechanisms provided in the Charter of the United Nations. I am convinced that the pace of global development and the achievement of peace and security will significantly accelerate if we appreciate the wisdom of redirecting resources from the current nuclear arms race to people-centred development. That will benefit humankind more than a continuation of the ruinous competition for superiority. It will also facilitate the attainment of our desired twin goals of sustainable peace and development.
“As I graciously bow out as President of my beloved country, I will be leaving office with the sincere hope that the successful implementation of the priorities and programmes that I have laid out will enhance Sierra Leone’s attainment of the Sustainable Development Goals. I also hope that the international community will continue to stand by the great and resilient people of Sierra Leone in the pursuit of our collective aspiration to become a middle-income country. It is my fervent hope that the current momentum and development trajectory, which are defined by transformative strategies and catalytic actions, will be maintained through a sustained United Nations partnership with my successor. I therefore thank all of our development partners, both at the bilateral and multilateral levels, who have collaborated with us to support the strides that we have achieved during my tenure.”